Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action to discuss claim amendments / clarifications to place this application in a Condition for Allowance.  Possible considerations for allowance would be to at least clarify the outstanding 35 U.S.C. section 112 rejections by reciting with clarity and specificity the meets and bounds of Applicant’s claimed invention, as well as to incorporate subject matter directed towards allowable subject matter.  Furthermore, adding limitations directed towards high definition mapping are disclosed in prior art DJURIC (Pub. No.: US 2018-0107215), and would not further allowance if proposed in a potential amendment.  

Claim Objections

Claims 17 and 19 are missing a required period ‘.’ at the end of each claim.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  

Claim 1 recites ‘transferring the speech recognizer from the car… along with a current play state of the content’ but is silent as to transferring the content itself for playback which is required for the resumption of content in a different location as purported in Claim 1.  In addition, Claim 1 is rejected for the limitation ‘in the house’ whereby ‘house’ is not previously defined (see rejection contained herein as to how the claim limitation will be construed).  Appropriate correction is required.


Claim 2 is rejected under 35 U.S.C. 112, second paragraph, for the limitation ‘a transfer’ rather than ‘the transfer’ whereby ‘transfer’ was previously defined in Claim 1 and will be construed to be ‘the transfer’.  Appropriate correction is required.


Claims 3-5 is/are rejected under 35 U.S.C. 112, second paragraph, for the limitation ‘data on resume point’ whereby it is unclear resume of what or how the resume point is determined as ‘resume point’ is not previously defined (see rejection contained herein as to how the claim limitation will be construed).  Appropriate correction is required.


Claim 6 is/are rejected under 35 U.S.C. 112, second paragraph, for the limitation ‘while exercising in the car’ whereby it is unclear who or what is exercising (see rejection contained herein as to how the claim limitation will be construed).  Appropriate correction is required.

Claim 7 is/are rejected under 35 U.S.C. 112, second paragraph, for the limitation ‘the seat’ whereby ‘seat’ was not previously defined (see rejection contained herein as to how the claim limitation will be construed).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over HANSEN et al. (Pub. No.: US 2019-0115014) in view of PAZHYANNUR et al. (Pub. No.: US 2008-0243999) in view of STUNTEBECK et al. (Pub. No.: US 2016-0094707).

As per Claim 1 HANSEN discloses A method to provide information or entertainment content for a person, comprising (Figs. 1-3 at least information to a user [Abstract]): 
adjusting a speech recognizer in the car to focus capturing speech from the person's position in the car (Figs. 1-3 speech recognition in functional embodiment adjusted to capture and command request fulfilment [Abstract] [0003-0005] ASR for speech [0037-0038] [0040, 0054-0055, 0063]); playing content in the car as requested by the person (Figs. 1-3 commands to request [0040, 0055, 0063]); the speech recognizer (Figs. 1-3  ASR auto speech recognition system [0037-0038] [0040, 0054-0055, 0063])
HANSEN does not disclose but PAZHYANNUR discloses when the person exits the car and enters a building, transferring from the car to a building along with a current play state of the content (Figs. 1-6, 13-14 seamlessly when changing locations as inter-transfers car/office of content [0043] [0098-0099]); and resuming playing the content on a device in the house on request without interruption (Figs. 1-6, 13-14 continuation of session without specific interruption [0043] [0098-0099])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include when the person exits the car and enters a building, transferring from the car to a building along with a current play state of the content; and resuming playing the content on a device in the house on request without interruption as taught by PAZHYANNUR into the system of HANSEN because of the benefit taught by PAZHYANNUR to disclose ease of desired playback content to follow the user during a change of locations whereby HANSEN discloses content playback in a vehicle and would benefit from the ability to continue playback of content during location change.
HANSEN and PAZHYANNUR do not disclose but STUNTEBECK discloses detecting when a person is alone in a car (Figs. 1-4 [0057])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include detecting when a person is alone in a car as taught by STUNTEBECK into the system of HANSEN and PAZHYANNUR because of the benefit taught by STUNTEBECK to disclose   whereby said systems are directed toward a specific type of vehicle occupancy detection which would expand upon HANSEN and PAZHYANNUR which are both directed towards a user in a vehicle.

As per Claim 2 HANSEN discloses The method of claim 1, wherein a transfer is based on data stored on a mobile device (Figs. 1-3 stored for current or later playback [0019-0020] transfer wireless [0020] [0022-0029]).

As per Claim 3 HANSEN discloses The method of claim 1, wherein data on resume point is communicated over a wireless network connecting the car to the device (Figs. 1-3 stored for current or later playback as with the resume point all points [0019-0020] wireless [0020] [0022-0030] [0035-0037] [0040, 0054-0055, 0063]).

As per Claim 4 HANSEN discloses The method of claim 1, wherein the data transferred includes resume point of texting, social network communication, email, or chat (Figs. 1-3 at least one of text based information [0033] [0058]).

As per Claim 5 HANSEN discloses The method of claim 1, wherein the data transferred includes resume point of in a word processor, a software application, an augmented reality, or a virtual reality application (Figs. 1-3 at least one of software application [0003-0006] [0018-0020] [0024] [0065]).

As per Claim 6 HANSEN discloses The method of claim 1, comprising playing AR/VR content while exercising in the car (Figs. 1-3 AR/VR content learn train ability [0037-0042] - exercise [0055]).

Claims 7, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HANSEN et al. (Pub. No.: US 2019-0115014) in view of PAZHYANNUR et al. (Pub. No.: US 2008-0243999) in view of STUNTEBECK et al. (Pub. No.: US 2016-0094707), as applied in Claims 1-6, and further in view of BRAUNSTEIN et al. (Pub. No:  US 2017-0008521).

As per Claim 7 HANSEN discloses The method of claim 1, wherein the seat in the car can swivel to provide (Figs. 1-3 moveable to change position of seat [0001-0003] [0033-0036]) 
HANSEN PAZHYANNUR STUNTEBECK do not disclose but BRAUNSTEIN discloses provide two rows of facing seats (Fig. 2A, 12, 17 facing the front – forward and back seat two rows [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include provide two rows of facing seats as taught by BRAUNSTEIN into the system of HANSEN PAZHYANNUR STUNTEBECK because of the benefit taught by BRAUNSTEIN to disclose a specific placement of vehicle seats whereby said systems are directed towards vehicles and would benefit from the additional specific feature related towards vehicles and drivers.


As per Claim 13 HANSEN discloses The method of claim 1, comprising 
HANSEN PAZHYANNUR STUNTEBECK do not disclose but BRAUNSTEIN discloses receiving data from a multi-focal camera (Figs. 1-15 50mm, 12mm, 28-degree FOV [0289]) and a radar on a front of the car (Figs. 1-3, 14-15 LIDAR radar [0279] [0329] [0505] [0514]) (The motivation that applied in Claim 7 applies equally to Claim 13).

As per Claim 14 HANSEN discloses The method of claim 1, comprising 
HANSEN PAZHYANNUR STUNTEBECK do not disclose but BRAUNSTEIN discloses receiving data from a multi-focal camera (Figs. 1-15 50mm, 12mm, 28-degree FOV [0289]) and a lidar on a front of the car (Figs. 1-3, 14-15 LIDAR radar [0279] [0329] [0505] [0514]) (The motivation that applied in Claim 13 applies equally to Claim 14).

As per Claim 15 HANSEN discloses The method of claim 1, comprising
HANSEN PAZHYANNUR STUNTEBECK do not disclose but BRAUNSTEIN discloses receiving data from a multi-focal camera (Figs. 1-15 50mm, 12mm, 28-degree FOV [0289]) on a front of the car and side cameras and rear cameras (Figs. 1-88 disclosing the system [0279] [0329] [0505] – side camera [0085-0088] [0094] blind spot [0298] - side or rear [0317] [0514]) (The motivation that applied in Claim 13 applies equally to Claim 15).


Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over HANSEN et al. (Pub. No.: US 2019-0115014) in view of PAZHYANNUR et al. (Pub. No.: US 2008-0243999) in view of STUNTEBECK et al. (Pub. No.: US 2016-0094707), as applied in Claims 1-6, and further in view of SICCONI et al. (Pub. No:  US 2019-0213429).


As per Claim 8 HANSEN discloses The method of claim 1, comprising 
HANSEN PAZHYANNUR STUNTEBECK do not disclose but SICCONI discloses sharing the car with other users based on a selected time of day, with peak hours more expensive than off-peak hours (Figs. 1-9 ride share and pricing considerations [0009] [0025] [0033-0040] [0043] [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include sharing the car with other users based on a selected time of day, with peak hours more expensive than off-peak hours as taught by SICCONI into the system of HANSEN PAZHYANNUR STUNTEBECK because of the benefit taught by SICCONI to disclose ride-share processing functionality and techniques that surround a vehicle embodiment whereby said systems are directed towards vehicles and would benefit from the extended capabilities to include functionality of ride-share processing functionality.


As per Claim 9 HANSEN discloses The method of claim 1, comprising time-
HANSEN PAZHYANNUR STUNTEBECK do not disclose but SICCONI discloses sharing is based on a selected time period to enable a user to try different cars during the selected time period (Figs. 1-9 ride share fleet management [0009] considerations known in the art for time of day based upon demand and car availability – ride share concepts known in the art enable selection during any available time period known in the art for ride-sharing [0009] [0025] [0033-0040] [0043] [0048]) (The motivation that applied in Claim 8 applies equally to Clam 9)

As per Claim 10 HANSEN discloses The method of claim 1, comprising 
HANSEN PAZHYANNUR STUNTEBECK do not disclose but SICCONI discloses detecting emotion (Figs. 1-12 system [Abstract] attentiveness emotional state and drowsiness from scanned images camera facing the driver [0016] [0062]), drowsiness or fatigue (Figs. 1-12 system [Abstract] attentiveness emotional state and drowsiness from scanned images camera facing the driver [0016] [0056]) from a combination facial expression (Figs. 1-12 system [Abstract] facial feature identification and hand gestures about the steering wheel [0058]), hand gesture (Figs. 1-12 system [Abstract] facial feature identification and hand gestures about the steering wheel [0058]), and heart rate or breathing rate (Figs. 1-12 system for heart rate [Abstract] in at least Fig. 10 driver’s fatigue from biosensors [0016] [0062]) (The motivation that applied in Claim 8 applies equally to Claim 10)


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over HANSEN et al. (Pub. No.: US 2019-0115014) in view of PAZHYANNUR et al. (Pub. No.: US 2008-0243999) in view of STUNTEBECK et al. (Pub. No.: US 2016-0094707), as applied in Claims 1-6, and further in view of DEAN et al. (Pub. No.: US 2019-0392231).


As per Claim 11 HANSEN discloses The method of claim 1, comprising 
HANSEN PAZHYANNUR STUNTEBECK do not disclose but DEAN discloses parking the car (Figs. 1-6 [Abstract] [0038])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include parking the car as taught by DEAN into the system of HANSEN PAZHYANNUR STUNTEBECK because of the benefit taught by DEAN to disclose assisting autonomous vehicles by providing a mechanism to detect and convert street text signs in order to help with vehicle navigation procedures whereby said systems are directed towards vehicle systems that strive for navigation safety and would benefit from the additional feature of road and traffic sign text processing to better ensure vehicle traveling safety.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over HANSEN et al. (Pub. No.: US 2019-0115014) in view of PAZHYANNUR et al. (Pub. No.: US 2008-0243999) in view of STUNTEBECK et al. (Pub. No.: US 2016-0094707), as applied in Claims 1-6, and further in view of SHASHUA et al. (Pub. No.: US 2018-0268226).


As per Claim 16 HANSEN discloses The method of claim 1, comprising 
HANSEN PAZHYANNUR STUNTEBECK do not disclose but SHASHUA discloses receiving data from a trifocal camera (Figs. 1-7 tri-focal system [0078-0082] [0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include receiving data from a trifocal camera as taught by SHASHUA into the system of HANSEN PAZHYANNUR STUNTEBECK because of the benefit taught by SHASHUA to disclose an additional vehicle image/video capture setup that is beyond said systems’ capabilities and would benefit them to incorporate said tri-focal imaging system.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over HANSEN et al. (Pub. No.: US 2019-0115014) in view of PAZHYANNUR et al. (Pub. No.: US 2008-0243999) in view of STUNTEBECK et al. (Pub. No.: US 2016-0094707), as applied in Claims 1-6, and further in view of HURD et al. (Pub. No:  US 2019-0146511).


 As per Claim 17 HANSEN discloses The method of claim 1, comprising 
HANSEN PAZHYANNUR STUNTEBECK do not disclose but HURD discloses receiving data from a One or more thermal cameras can be positioned on the car to detect objects at dusk or night (Figs. 1 thermal imaging devices [0042] [0051] [0053])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include receiving data from a One or more thermal cameras can be positioned on the car to detect objects at dusk or night as taught by HURD into the system of HANSEN PAZHYANNUR STUNTEBECK because of the benefit taught by HURD to disclose night vision capabilities for a vehicle whereby said systems are directed towards vehicles and would benefit from improved night/dusk vehicle vision.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over HANSEN et al. (Pub. No.: US 2019-0115014) in view of PAZHYANNUR et al. (Pub. No.: US 2008-0243999) in view of STUNTEBECK et al. (Pub. No.: US 2016-0094707), as applied in Claims 1-6, and further in view of DJURIC et al. (Pub. No.: US 2018-0107215).

As per Claim 18 HANSEN discloses The method of claim 1, comprising 
HANSEN PAZHYANNUR STUNTEBECK do not disclose but DJURIC discloses receiving data from a sonar sensors on the side or rear of the car to detect a stationary obstacle or vacant spot (Figs. 1-3, 5 decisions and avoiding stationary obstacle hazards, deploying sonar and multi placement [0009-0011] [0023] [0029] [0044]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include receiving data from a sonar sensors on the side or rear of the car to detect a stationary obstacle or vacant spot as taught by DJURIC into the system of HANSEN PAZHYANNUR STUNTEBECK because of the benefit taught by DJURIC to disclose vehicle hazard prevention whereby said systems are directed towards vehicle navigation and would benefit from the improved capabilities of using sonar to assist with hazardous situations.

As per Claim 19 HANSEN discloses The method of claim 1, comprising HANSEN PAZHYANNUR STUNTEBECK do not disclose but DJURIC discloses generating a 3D model of an environment (Figs. 1-3, 5 decisions and avoiding hazards [0011] [0023] build a 3D coordinate system used in the network navigation [0058]) (The motivation that applied in Claim 18 applies equally to Claim 19)

ALLOWABLE SUBJECT MATTER
Claims 12, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and but for any 35 U.S.C. section 112 rejections stated herein.

Claims 12, 20 are allowed, but for any 35 U.S.C. section 112 rejections stated herein.  The following is an examiner’s statement of reasons for allowance: 

As per Claim 12 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 11, comprising: using a mobile application to communicate with the car; sending a parking instruction to the car through the mobile application; moving the car to an open parking spot; applying a neural network to sensor data and parking the car; and upon a summon from the mobile application, autonomously driving from the parking spot to a person based on a position of the mobile application to pick up the person”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


As per Claim 20 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 1, wherein the car an extendable jack with rolling wheels at the bottom to facilitate lateral parking movement into a tight parking spot as guided by side sensors including sonar and camera sensors”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

Regarding Claims 12, 20 the closest prior art of record HANSEN et al. (Pub. No.: US 2019-0115014) does not teach alone or in a reasonable combination with additional prior art does not teach said claim limitations as recited herein. HANSEN only discloses a method to provide information or entertainment content for a person that includes adjusting a speech recognizer in the car to focus capturing speech from the person's position in the car and playing content in the car as requested by the person.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481